Electronically Filed
                                                     Supreme Court
                                                     SCWC-15-0000362
                                                     19-JUL-2016
                                                     08:13 AM



                          SCWC-15-0000362

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       JAN MICHAEL WEINBERG,
                   Respondent/Plaintiff-Appellee,

                                vs.

                   BRENDA IRENE DICKSON-WEINBERG,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000362; FC-D NO. 04-1-3936)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ., and
     Circuit Judge Chang, in place of McKenna, J., recused)

           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2013); see

also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2012),

           IT IS HEREBY ORDERED that Petitioner/Defendant-

Appellant’s application for writ of certiorari, filed

June 29, 2016, is dismissed without prejudice to re-filing the
application pursuant to HRAP Rule 40.1(a) (2014).       (“The

application shall be filed within thirty days after the filing of

the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this rule.”).

          DATED:    Honolulu, Hawai#i, July 19, 2016.

Brenda Dickson                    /s/ Mark E. Recktenwald
petitioner pro se
                                  /s/ Paula A. Nakayama

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson

                                  /s/ Gary W.B. Chang




                                  2